 

EXHIBIT 10.10

 

[tlogo.jpg] GUARANTY (Continuing Debt - Unlimited)

 

DATE AND PARTIES. The date of this Guaranty is November 15, 2013. The parties
and their addresses are:

 

LENDER:

THE COMMUNITY BANK

113 N Fifth Street

Suite 101

Zanesville, OH 43701

Telephone: (740) 454-1600

 

BORROWER:

AXION RECYCLED PLASTICS INCORPORATED

an Ohio Corporation

4005 All American Way

Zanesville, OH 43701

 

GUARANTOR:

AXION INTERNATIONAL HOLDINGS, INC.

a Colorado Corporation

180 South Street, Suite 104

New Providence, NJ 07974

 

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:

 

A. Pronouns. The pronouns "I", "me" and "my" refer to all persons or entities
signing this Guaranty, individually and together. "You" and "your" refer to the
Lender.

 

B. Note. "Note" refers to the document that evidences the Borrower's
indebtedness, and any extensions, renewals, modifications and substitutions of
the Note.

 

C. Property. "Property" means any property, real, personal or intangible, that
secures performance of the obligations of the Note, Debt, or this Guaranty.

 

2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and to induce you, at
your option, to make loans or engage in any other transactions with the Borrower
from time to time, I absolutely and unconditionally agree to all terms of and
guaranty to you the payment and performance of each and every Debt, of every
type, purpose and description that the Borrower either individually, among all
or a portion of themselves, or with others, may now or at any time in the future
owe you, including, but not limited to the following described Debt(s) including
without limitation, all principal, accrued interest, attorneys' fees and
collection costs, when allowed by law, that may become due from the Borrower to
you in collecting and enforcing the Debt and all other agreements with respect
to the Borrower.

 

A promissory note or other agreement, No. 2312398, dated November 15, 2013, from
Axion Recycled Plastics Incorporated (Borrower) to you, in the amount of
$1,000,000.00.

 

In addition, Debt refers to debts, liabilities, and obligations of the Borrower
(including, but not limited to, amounts agreed to be paid under the terms of any
notes or agreements securing the payment of any debt, loan, liability or
obligation, overdrafts, letters of credit, guaranties, advances for taxes,
insurance, repairs and storage, and all extensions, renewals, refinancings and
modifications of these debts) whether now existing or created or incurred in the
future, due or to become due, or absolute or contingent, including obligations
and duties arising from the terms of all documents prepared or submitted for the
transaction such as applications, security agreements, disclosures, and the
Note.

 

You may, without notice, apply this Guaranty to such Debt of the Borrower as you
may select from time to time.

 

3. EXTENSIONS. I consent to all renewals, extensions, modifications and
substitutions of the Debt which may be made by you upon such terms and
conditions as you may see fit from time to time without further notice to me and
without limitation as to the number of renewals, extensions, modifications or
substitutions.

 

4. UNCONDITIONAL LIABILITY. I am unconditionally liable under this Guaranty,
regardless of whether or not you pursue any of your remedies against the
Borrower, against any other maker, surety, guarantor or endorser of the Debt or
against any Property. You may sue me alone, or anyone else who is obligated on
this Guaranty, or any number of us together, to collect the Debt. My liability
is not conditioned on the signing of this Guaranty by any other person and
further is not subject to any condition not expressly set forth in this Guaranty
or any instrument executed in connection with the Debt. My obligation to pay
according to the terms of this Guaranty shall not be affected by the illegality,
invalidity or unenforceability of any notes or agreements evidencing the Debt,
the violation of any applicable usury laws, forgery, or any other circumstances
which make the indebtedness unenforceable against the Borrower. I will remain
obligated to pay on this Guaranty even if any other person who is obligated to
pay the Debt, including the Borrower, has such obligation discharged in
bankruptcy, foreclosure, or otherwise discharged by law.

 

5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or
against the Borrower, the maturity of the Debt, so far as my liability is
concerned, shall be accelerated and the Debt shall be immediately payable by me.
I acknowledge and agree that this Guaranty, and the Debt secured hereby, will
remain in full force and effect at all times, notwithstanding any action or
undertakings by, or against, you or against any Property, in connection with any
obligation in any proceeding in the United States Bankruptcy Courts. Such action
or undertaking includes, without limitation, valuation of Property, election of
remedies or imposition of secured or unsecured claim status upon claims by you,
pursuant to the United States Bankruptcy Code, as amended. In the event that any
payment of principal or interest received and paid by any other guarantor,
borrower, surety, endorser or co-maker is deemed, by final order of a court of
competent jurisdiction, to have been a voidable preference under the bankruptcy
or insolvency laws of the United States or otherwise, then my obligation will
remain as an obligation to you and will not be considered as having been
extinguished.

 

Axion International Holdings, Inc.     Ohio Guaranty     Initials ______
OH/4XXCHRISO00000000000665020N Wolters Kluwer Financial Services ©1996, 2013
Bankers Systems™ Page 1

 

[tfooter10-10.jpg]

 

 

 

 

6. REVOCATION. I agree that this is an absolute and unconditional Guaranty. I
agree that this Guaranty will remain binding on me, whether or not there are any
Debts outstanding, until you have actually received written notice of my
revocation or written notice of my death or incompetence. Notice of revocation
or notice of my death or incompetence will not affect my obligations under this
Guaranty with respect to any Debts incurred by or for which you have made a
commitment to Borrower before you actually receive such notice, and all
renewals, extensions, refinancings, and modifications of such Debts. I agree
that if any other person signing this Guaranty provides a notice of revocation
to you, I will still be obligated under this Guaranty until I provide such a
notice of revocation to you. If any other person signing this Guaranty dies or
is declared incompetent, such fact will not affect my obligations under this
Guaranty.

 

7. PROPERTY. I agree that any Property may be assigned, exchanged, released in
whole or in part or substituted without notice to me and without defeating,
discharging or diminishing my liability. My obligation is absolute and your
failure to perfect any security interest or any act or omission by you which
impairs the Property will not relieve me or my liability under this Guaranty.
You are under no duty to preserve or protect any Property until you are in
actual or constructive possession. For purposes of this paragraph, you will only
be in "actual" possession when you have physical, immediate and exclusive
control over the Property and have accepted such control in writing. Further,
you will only be deemed to be in "constructive" possession when you have both
the power and intent to exercise control over the Property.

 

8. DEFAULT. I will be in default if any of the following events (known
separately and collectively as an Event of Default) occur:

 

A. Payments. I fail to make a payment in full when due with a 10 day notice with
grace period.

 

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against me, Borrower, or
any co-signer, endorser, surety or guarantor of this Guaranty or any Debt.

 

C. Business Termination. I merge, dissolve, reorganize, end my business or
existence, or a partner or majority owner dies or is declared legally
incompetent.

 

D. Failure to Perform. I fail to perform any condition or to keep any promise or
covenant of this Guaranty which is not cured within 30 days after written
notice.

 

E. Other Documents. A default occurs under the terms of any other document
relating to the Debt which is not cured within 30 days after written notice.

 

F. Other Agreements. I am in default on any other debt or agreement I have with
you which is not cured within 30 days after written notice.

 

G. Misrepresentation. I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.

 

H. Judgment. I fail to satisfy or appeal any judgment against me that could
adversely affect your secured rights in the Property.

 

I. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

 

J. Name Change. I change my name or assume an additional name without notifying
you before making such a change.

 

K. Property Transfer. I transfer all or a substantial part of my money or
assets.

 

L. Material Change. Without first notifying you, there is a material change in
my business, including ownership, management, and financial conditions.

 

M. Insecurity. You determine in good faith that a material adverse change has
occurred in my financial condition from the conditions set forth in my most
recent financial statement before the date of this Guaranty or that the prospect
for payment or performance of the Debt is materially impaired for any reason.

 

9. WAIVERS AND CONSENT. To the extent not prohibited by law, I waive protest,
presentment for payment, demand, notice of acceleration, notice of intent to
accelerate and notice of dishonor.

 

A. Additional Waivers. In addition, to the extent permitted by law, I consent to
certain actions you may take, and generally waive defenses that may be available
based on these actions or based on the status of a party to the Debt or this
Guaranty.

 

(1) You may renew or extend payments on the Debt, regardless of the number of
such renewals or extensions.

 

(2) You may release any Borrower, endorser, guarantor, surety, accommodation
maker or any other co-signer.

 

(3) You may release, substitute or impair any Property.

 

(4) You, or any institution participating in the Debt, may invoke your right of
set-off.

 

(5) You may enter into any sales, repurchases or participations of the Debt to
any person in any amounts and I waive notice of such sales, repurchases or
participations.

 

(6) I agree that the Borrower is authorized to modify the terms of the Debt or
any instrument securing, guarantying or relating to the Debt.

 

(7) You may undertake a valuation of any Property in connection with any
proceedings under the United States Bankruptcy Code concerning the Borrower or
me, regardless of any such valuation, or actual amounts received by you arising
from the sale of such Property.

 

(8) I agree to consent to any waiver granted the Borrower, and agree that any
delay or lack of diligence in the enforcement of the Debt, or any failure to
file a claim or otherwise protect any of the Debt, in no way affects or impairs
my liability.

 

(9) I agree to waive reliance on any anti-deficiency statutes, through
subrogation or otherwise, and such statutes in no way affect or impair my
liability. In addition, until the obligations of the Borrower to Lender have
been paid in full, I waive any right of subrogation, contribution,
reimbursement, indemnification, exoneration, and any other right I may have to
enforce any remedy which you now have or in the future may have against the
Borrower or another guarantor or as to any Property.

 

Any Guarantor who is an "insider," as contemplated by the United States
Bankruptcy Code, 11 U.S.C. 101, as amended, makes these waivers permanently. (An
insider includes, among others, a director, officer, partner, or other person in
control of the Borrower, a person or an entity that is a co-partner with the
Borrower, an entity in which the Borrower is a general partner, director,
officer or other person in control or a close relative of any of these other
persons.) Any Guarantor who is not an insider makes these waivers until all Debt
is fully repaid.

 

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or
delay in, the exercise of any of your rights, remedies, privileges or right to
insist upon my strict performance of any provisions contained in the Debt
instruments, shall not be construed as a waiver by you, unless any such waiver
is in writing and is signed by you.

 

C. Waiver of Claims. I waive all claims for loss or damage caused by your acts
or omissions where you acted reasonably and in good faith.

 

10. REMEDIES. After the Borrower or I default, you may at your option do any one
or more of the following.

 

A. Acceleration. You may make all or any part of the amount owing by the terms
of this Guaranty immediately due.

 

Axion International Holdings, Inc.     Ohio Guaranty     Initials ______
OH/4XXCHRISO00000000000665020N Wolters Kluwer Financial Services ©1996, 2013
Bankers Systems™ Page 2

 

[tfooter10-10.jpg]

 

 

 

 

B. Sources. You may use any and all remedies you have under state or federal law
or in any documents relating to the Debt.

 

C. Insurance Benefits. You may make a claim for any and all insurance benefits
or refunds that may be available on default.

 

D. Payments Made on the Borrower's Behalf. Amounts advanced on the Borrower's
behalf will be immediately due and may be added to the balance owing under the
Debt.

 

E. Set-Off. You may use the right of set-off. This means you may set-off any
amount due and payable under the terms of this Guaranty against any right I have
to receive money from you.

 

My right to receive money from you includes any deposit or share account balance
I have with you; any money owed to me on an item presented to you or in your
possession for collection or exchange; and any repurchase agreement or other
non-deposit obligation. "Any amount due and payable under the terms of this
Guaranty" means the total amount to which you are entitled to demand payment
under the terms of this Guaranty at the time you set-off.

 

Subject to any other written contract, if my right to receive money from you is
also owned by someone who has not agreed to pay the Debt, your right of set-off
will apply to my interest in the obligation and to any other amounts I could
withdraw on my sole request or endorsement.

 

Your right of set-off does not apply to an account or other obligation where my
rights arise only in a representative capacity. It also does not apply to any
Individual Retirement Account or other tax-deferred retirement account.

 

You will not be liable for the dishonor of any check when the dishonor occurs
because you set-off against any of my accounts. I agree to hold you harmless
from any such claims arising as a result of your exercise of your right of
set-off.

 

F. Waiver. Except as otherwise required by law, by choosing any one or more of
these remedies you do not give up your right to use any other remedy. You do not
waive a default if you choose not to use a remedy. By electing not to use any
remedy, you do not waive your right to later consider the event a default and to
use any remedies if the default continues or occurs again.

 

11. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an
Event of Default, to the extent permitted by law, I agree to pay all reasonable
expenses of collection, enforcement or protection of your rights and remedies
under this Guaranty or any other document relating to the Debt. To the extent
permitted by law, expenses include, but are not limited to, reasonable
attorneys' fees, court costs and other legal expenses. All fees and expenses
will be secured by the Property I have granted to you, if any. In addition, to
the extent permitted by the United States Bankruptcy Code, I agree to pay the
reasonable attorneys' fees incurred by you to protect your rights and interests
in connection with any bankruptcy proceedings initiated by or against me.

 

12. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Guaranty is in effect:

 

A. Power. I am duly organized, and validly existing and in good standing in all
jurisdictions in which I operate. I have the power and authority to enter into
this transaction and to carry on my business or activity as it is now being
conducted and, as applicable, am qualified to do so in each jurisdiction in
which I operate.

 

B. Authority. The execution, delivery and performance of this Guaranty and the
obligation evidenced by this Guaranty are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
Property is subject.

 

C. Name and Place of Business. Other than previously disclosed in writing to you
I have not changed my name or principal place of business within the last 10
years and have not used any other trade or fictitious name. Without your prior
written consent, I do not and will not use any other name and will preserve my
existing name, trade names and franchises.

 

In addition, I represent and warrant that this Guaranty was entered into at the
request of the Borrower, and that I am satisfied regarding the Borrower's
financial condition and existing indebtedness, authority to borrow and the use
and intended use of all Debt proceeds. I further represent and warrant that I
have not relied on any representations or omissions from you or any information
provided by you respecting the Borrower, the Borrower's financial condition and
existing indebtedness, the Borrower's authority to borrow or the Borrower's use
and intended use of all Debt proceeds.

 

13. RELIANCE. I acknowledge that you are relying on this Guaranty in extending
credit to the Borrower, and I have signed this Guaranty to induce you to extend
such credit. I represent and warrant to you that I have a direct and substantial
economic interest in the Borrower and expect to derive substantial benefits from
any loans and financial accommodations resulting in the creation of indebtedness
guarantied hereby, and that this Guaranty is given for a business purpose. I
agree to rely exclusively on the right to revoke this Guaranty prospectively as
to future transactions in the manner as previously described in this Guaranty if
at any time, in my opinion or the opinion of the directors or officers of my
business, the benefits then being received by me in connection with this
Guaranty are not sufficient to warrant the continuance of this Guaranty. You may
rely conclusively on a continuing warranty that I continue to be benefited by
this Guaranty and you will have no duty to inquire into or confirm the receipt
of any such benefits, and this Guaranty will be effective and enforceable by you
without regard to the receipt, nature or value of any such benefits.

 

14. APPLICABLE LAW. This Guaranty is governed by the laws of Ohio, the United
States of America, and to the extent required, by the laws of the jurisdiction
where the Property is located, except to the extent such state laws are
preempted by federal law.

 

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or
modified by oral agreement. No amendment or modification of this Guaranty is
effective unless made in writing and executed by you and me. This Guaranty is
the complete and final expression of the agreement. If any provision of this
Guaranty is unenforceable, then the unenforceable provision will be severed and
the remaining provisions will still be enforceable.

 

16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part
of this Guaranty without notice to me or my consent, and this Guaranty will
inure to the benefit of your assignee to the extent of such assignment. You will
continue to have the unimpaired right to enforce this Guaranty as to any of the
Debts that are not assigned. This Guaranty shall inure to the benefit of and be
enforceable by you and your successors and assigns and any other person to whom
you may grant an interest in the Debts and shall be binding upon and enforceable
against me and my personal representatives, successors, heirs and assigns.

 

17. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Guaranty.

 

18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party's address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
Guarantor will be deemed to be notice to all Guarantors. I will inform you in
writing of any change in my name, address or other application information. I
will provide you any correct and complete financial statements or other
information you request. I agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect,
continue, and preserve my obligations under this Guaranty and to confirm your
lien status on any Property. Time is of the essence.

 

Axion International Holdings, Inc.     Ohio Guaranty     Initials ______
OH/4XXCHRISO00000000000665020N Wolters Kluwer Financial Services ©1996, 2013
Bankers Systems™ Page 3

 

[tfooter10-10.jpg]

 

 

 

 

19. CREDIT INFORMATION. I agree that from time to time you may obtain credit
information about me from others, including other lenders and credit reporting
agencies, and report to others (such as a credit reporting agency) your credit
experience with me. I agree that you will not be liable for any claim arising
from the use of information provided to you by others or for providing such
information to others.

 

20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and
intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Guaranty or
any other documents relating to the Debt or related obligation. All of these
parties acknowledge that this section has either been brought to the attention
of each party's legal counsel or that each party had the opportunity to do so.

 

CONFESSION OF JUDGMENT. If I default, I authorize any attorney to appear in a
court of record and confess judgment against me in favor of you. The confession
of judgment may be without process and for any amount due on this Guaranty
including collection costs and reasonable attorneys' fees. This is in addition
to other remedies.

 

21. SIGNATURES. By signing, I agree to the terms contained in this Guaranty. I
also acknowledge receipt of a copy of this Guaranty.

 

WARNING: BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

GUARANTOR:               Axion International Holdings, Inc.                 By
/s/ Steven L. Silverman   Date 11/15/2013     Steven L. Silverman, CEO          
    LENDER:               The Community Bank                 By /s/ Chris Olney
Date 11/15/2013     Chris Olney, Chief Credit Officer      

 

Axion International Holdings, Inc.     Ohio Guaranty     Initials ______
OH/4XXCHRISO00000000000665020N Wolters Kluwer Financial Services ©1996, 2013
Bankers Systems™ Page 3

 

[tfooter10-10.jpg]

 

 

 